Citation Nr: 1208102	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine, rated as 20 percent disabling prior to August 18, 2011 and as 30 percent disabling since that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that continued to rated the Veteran's cervical spine disability as 20 percent disabling and denied entitlement to a total disability rating based on individual unemployability (TDIU).  

In April and September 2008 rating decision, the RO denied service connection for right shoulder acromioclavicular joint osteoarthritis.  

The Veteran appeared at a hearing before the undersigned in July 2010.  A transcript of this hearing is contained in the claims folder. 

In a July 2010 statement, the Veteran withdrew his TDIU claim.  

In September 2010, the Board granted service connection for a right shoulder disability, dismissed the Veteran's TDIU claim, and remanded the cervical spine disability claim for further development.  

A September 2011 supplemental statement of the case, implemented by a September 2011 rating decision, increased the assigned rating for the cervical spine disability to 30 percent disabling, effective August 18, 2011.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's cervical spine disability has been manifested by forward flexion of the cervical spine to 15 degrees or less without incapacitating episodes or ankylosis.

2.  The neurological manifestations of the cervical spine disability consist of neuritis manifested by numbness and tingling in the right upper extremity, without other neurologic symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for DDD of the cervical spine are met for the entire appeal period, including the period prior to August 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.21, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2011). 

2.  The criteria for a rating in excess of 30 percent for DDD of the cervical spine are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.21, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243. 

3.  The criteria for a separate 20 percent rating for neuritis of the right upper extremity associated with DDD of the cervical spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10 4.21, 4.124a, Diagnostic Code 8510 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a February 2007 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The February 2007 letter as well as a May 2008 letter also notified the Veteran of all elements of Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claim.  The letter notified the Veteran that when determining the disability rating VA considered the impact of the condition and symptoms on employment.  He was also advised that tell or give to VA recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records. Additionally, the Veteran was provided a proper orthopedic examination in August 2011 for his claim, including appropriate neurological clinical testing.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected cervical spine disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board is required to ensure that the record reflects compliance with any past remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2010, the Board remanded the claim to obtain an updated VA examination report and VA treatment records.  The August 2011 VA examination report reflects substantial compliance with the September 2010 remand instructions.  See id; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id. at 496-97.  

Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  The instant rulemaking clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).

At the Board hearing the undersigned identified the issue, inquired as to how the disability was effecting his employment, and asked about his treatment providers in order to ascertain whether there was additional evidence he could submit.  Based on his testimony the Board discerned additional evidence, in the form of a current examination, that could substantiate the claim and undertook to further development.  

The Board's remand was to afford the Veteran a current examination for his cervical spine disability.  The Veteran was afforded this examination in August 2011.  The examiner provided the required range of motion studies, findings on functional and neurologic impairment, and provided an opinion as to the Veteran's employability.  The Appeals Management Center thereby complied with the remand instructions.  Cf. Stegall v. West, 11 Vet App 268 (1998).

The appeal is thus ready to be considered on the merits.

II.  Laws and regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis. 

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009). 

The criteria for rating all spine disabilities, to include arthritis and IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

Under the current rating criteria, IVDS is evaluated by one of two methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months.  Alternatively, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: unfavorable ankylosis of the entire spine warrants a maximum 100 percent rating; while unfavorable ankylosis of the entire cervical spine is given a 40 percent rating.  Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; Plate V, 38 C.F.R. § 4.71a, Note (2). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Under the formula for rating intervertebral disc disease, Diagnostic Code 5243; 10 percent is warranted where incapacitating episodes have a total duration of at least 1 week but less than 2 weeks during the past 12 months; 20 percent is assigned where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; 40 percent is assigned where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent is assigned where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and "chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly or nearly so.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's cervical spine disability is currently rated under the diagnostic code for a cervical spine DDD, Diagnostic Code 5243.  In his Substantive Appeal, he indicated that the very act of moving created pain in his neck as well as in his right arm.  He referred to treatment for impingement in his right shoulder that appeared to be connected with his cervical spine and wanted this to be considered.   

For impairments related to the upper radicular group (fifth and sixth cervicals), where paralysis is complete, all shoulder and elbow movements are lost or severely affected while hand and wrist movement are not affected, a 70 percent rating is warranted for the major arm and a 60 percent rating is warranted for the minor arm.  Severe incomplete paralysis with warrants a 50 percent disability rating for the major arm and a 40 percent disability rating for the minor arm.  For moderate incomplete paralysis, a 40 percent disability rating for the major arm and a 30 percent disability rating are warranted.  A 20 percent rating is warranted for mild incomplete paralysis of either arm.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  The Veteran is right-handed, that is, the right arm is the major extremity. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves", 38 C.F.R. § 4.124(a). 

III.  Factual Background

VA outpatient treatment records show that the Veteran received treatment for cervical spine pain.  Additionally, a January 2007 record included a diagnostic impression of chronic questionable cervical radiculopathy.  In March 2007, the Veteran had complaints of right sided neck pain without radiation and occasional paresthesias in the right arm including numbness when he slept.  On examination, strength in his right upper extremity was 4/5 with no cyanosis, clubbing, or edema.  Cranial nerves II-XII were grossly intact, 2+ brachioradial and triceps reflexes bilaterally. Imaging revealed mild worsening of osteoarthritis.  

The examiner noted that given the findings on imaging, it was likely that a pinched nerve was causing the pain.  

On VA examination in February 2007, the Veteran reported neck pain described as a constant ache starting at the C2-C3 area, radiating down to his right shoulder.  He was right-hand dominant.  He reported neck swelling, redness, locking, and cracking, with some movement.  He indicated that he experienced an 8 out of 10 in severity of pain with 10 being the worst imaginable.  Relieving factors included Motrin 800 mg, Tylenol, Naprosyn with little effect.  He reported being unemployed due to difficulty working in the field of carpentry because of the pain.  He stated that he had repeated visits to Jamaica Plains campus for this condition.  

Physical examination revealed that his neck was symmetrical and reddish, with no swelling noted.  There was point tenderness to palpation of the right trapezius and the C4-C5 area at the back of the neck.  The pain point tenderness to palpation of the right trapezius indicated that it shot up the neck into the back of the head.  Range of motion studies revealed that there was no crepitus noted with range of motion.  Forward flexion was reported as the Veteran being able to move his chin within 2 inches from his neck.  Extension was from 0 to 25 degrees.  Tilt to the left side was from 0 to 15 degrees and to the right side it was 0 to 20 degrees.  Rotation was from 0 to 60 degree bilaterally.  

Muscle strength was normal against resistance.  There was no crepitus noted with movement.  He had good capillary refill to the back of the neck and shoulders.  He had intact sensation to sharp, dull, and vibratory stimulus bilaterally.  The examiner reported that it seemed as though, the Veteran had reduced sensation due to the condition of his neck to the right side of his right arm.  

The examiner noted that repetitive use tests showed that while lying flat down the Veteran was able to forward flex to 45 degrees out of the full 75 degrees and touch his chin to his chest 10/10 times with pain reported and neck spasms observed.  There was no locking or lack of endurance noted.   X-ray studies of the neck showed a spasm of the cervical spine and straightening.  

A narrowing of C5-C6 with spurring formation encroachment on the neuroforamina posterolaterally was noted.  No fracture or dislocations were seen.  Based on the clinical evidence, the examiner diagnosed degenerative disc disease of the C5-C6 with spurring formation encroachment on the neuroforamina, causing impingement on the shoulder nerve.

During VA outpatient treatment in June 2007, cervical limitation of motion was reported in all planes.  He had a definite right trapezius droop and tenderness over multiple points.  In July 2007, the Veteran had radiation to the shoulder area and lower shoulder blade area with a stabbing to dull ache.  

On examination, he had right shoulder drop with some pilling from the right trap, but no limitation in cervical range of motion.  An October 2007 record included a history of occasional numbness and tingling down his arm.  The physician reported that it was his sense that while some of the pain was coming from the Veteran's arthritic acromioclavicular (AC) joint, it certainly could not explain all of the symptoms, including the more neurologic ones that certainly may play from his osteophytosis in his neck or some other neurological pathology.  He received an injection in the AC joint.  

In a December 2007 follow-up, the physician noted that the cause of the pain was not totally clear, but given that the Veteran had some relief from the injection, he thought that it was reasonable to assume that "this" (the AC joint) was the problem.  It was thought that the Veteran would need surgery.  In January 2008, he was given a preoperative diagnosis of right shoulder impingement and acromioclavicular joint arthritis.  He underwent right shoulder arthroscopy, debridement of degenerative labrum and distal clavicle resection.  During the surgery, it was noted that the distal part of the clavicle was cut and the arm was moved with no impingement.  In May 2008, the Veteran diagnosed with status post subacromial decompression

In statements submitted in July 2007 and April 2008, the Veteran's parents reported that he had been in chronic pain and discomfort in his right shoulder and cervical spine and had been unable to work since January 2007.  

In February 2008, a VA examiner reviewed the Veteran's claims file in conjunction with the claim for service connection for a shoulder disability.  The examiner observed that prior to 2004, the Veteran had been examined numerous times and there was documentation of a normal shoulder with no tenderness to palpation; but he was having right shoulder pain.  

The examiner noted that the Veteran's shoulder symptoms had been attributed to his cervical spine diagnoses.  In 2004, the Veteran had started to work as a carpenter and a year later had begun to report increased pain in the right shoulder.  The Veteran was diagnosed in 2007 as having acromioclavicular osteoarthritis that required surgery.  

The examiner found that the Veteran had two separate and distinct diagnoses; one was not related to the other.  The examiner found that the Veteran's right shoulder problem was a nonservice-connected condition and not related to his service-connected spine condition.  This opinion was based on the history that was presented by the Veteran, the time of its occurrence, and his trade at the time, and the fact that there was no evidence of trauma in the military and shoulder examinations in the military were normal.  

At a July 2008 VA examination, the Veteran reported that he had last worked 18 months ago.  

During his July 2010 Board hearing, the Veteran reported worsening pain related to his cervical spine disability.  

On VA examination in August 2011, the Veteran reported that he had flare-ups of severe cervical spine pain, every other day.  Precipitating factors included lifting, carrying, or moving wrong; even shaving has set it off in the past.  The extent of additional limitation of motion or other functional impairment was that he had to stop the activity all together and would give it rest.  There was a history of numbness and paresthesias.  The examiner found that the etiology of these symptoms was "not unrelated" to the claimed disability.  There was also a history of fatigue, decreased motion, weakness, and spine pain.  

The pain affected the right side of his clavicle spine and was described as "vise grips clamping down on [his] neck".  It was an "aching" and "pulling" pain.  He had radiating pain in the neck to the lateral right shoulder.  There were no incapacitating episodes of spine disease.  He did not use any aids or devices.  He was able to walk more than a 1/4 mile but less than a mile.  His sleep was disrupted due to pain and stiffness when he woke up after sleeping for only an hour or two and his hands would be numb.  

On examination, the Veteran stood erect, but it was evident that he favored his neck while interacting.  His head position was normal, but there was no symmetry in appearance.  The examiner reported that the right shoulder was lower than the "right".  (The Board notes that based on other evidence associated with the claims file, it appeared that the examiner intended to report that the right shoulder was lower than the left.)  

The Veteran did not have ankylosis in the cervical or thoracolumbar spine.  He had guarding, pain with motion, tenderness and weakness of the cervical spine.  Range of motion studies revealed that flexion was 0 to 15 degrees, extension was 0 to 40 degrees, left lateral flexion was 0 to 10 degrees, left lateral rotation was 0 to 15 degrees, right lateral flexion was 0 to 20 degrees, and right lateral rotation was 0 to 15 degrees.  There was objective evidence of pain with motion as well as pain following repetitive motion.  The examiner reported that there was additional limitation after three repetitions of motion due to pain.  

After repetition, flexion was 0 to 15 degrees, extension was 0 to 30 degrees, left lateral flexion was 0 to 15 degrees, left lateral rotation was 0 to 20 degrees, right lateral flexion was 0 to 20 degrees, and right lateral rotation was 0 to 15 degrees.  Reflex, sensory, and motor exam findings of the upper extremities were normal.  Muscle tone was normal and there was no evidence of muscle atrophy.  X-rays of the cervical spine noted degenerative arthritis C5-C6.  There was a normal thoracic spine.  

The Veteran is employed fulltime as a cook.  He was with his current employment for less than a year.  He missed 5 weeks of work in the past 12-month period dir to pain and immobility due to stiffness and pain in his neck.  He had not been able to work a full 8-10 hour day, so he had reduced his shifts to three six hour shifts per week.  The effects of his degenerative disc disease on his occupation were increased tardiness and absenteeism.  

In regards to occupational activities, he had decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain.  

The examiner added that the Veteran's ability to work as a cook might be moderately impaired due to the pain and stiffness in the neck from degenerative changes.  Cooking required a great deal of moving the neck and looking down at the preparations and the Veteran would be working with daily pain, stiffness, and fatigue.  

IV.  Analysis

Orthopedic manifestations

The April 2011 VA examination report shows that the Veteran exhibited a limitation of motion of forward flexion to 15 degrees, including on repetition. Such restricted movement meets the criteria for a 30 percent rating under DC 5243. 38 C.F.R. § 4.71a, DC 5243; See also DeLuca. 

Prior to the April 2011 VA examination that was a basis for an increased rating for the cervical spine disability, the last range of motion study available is from the February 2007 VA examination.  At that time, forward flexion was reported as the Veteran being able to place his chin within 2 inches of his chest.  Repetitive use testing showed that while lying flat down the Veteran was able to forward flex to 45 degrees out of the full 75 degrees and touched his chin to his chest 10/10 times with pain reported and neck spasms noted.  

The examiner noted that the Veteran had painful motion on repetitive testing, but did not identify the point it began, nor did he comment on additional functional impairment caused by pain.  An adequate VA examination report must consider functional impairment due to pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); Id.  Without an opinion on functional limitation due to pain, the February 2007 VA examination range of motion findings are incomplete and are not inconsistent with the April 2011 findings.  Id.

During the period between the two VA examinations, the Veteran frequently was treated for complaints of neck pain.  A June 2007 record noted limitation of motion, but did not provide specific measurements. 

After careful consideration of the evidence, the Board finds that a 30 percent rating for degenerative disc disease of the cervical spine is warranted throughout the appeal period, prior to and from August 18, 2011.  38 C.F.R. §§ 4.7, 4.71a, DC 5243.  

The medical and lay evidence indicates that throughout the pendency of the appeal, the Veteran had significant flare ups of back pain restricting his cervical spine motion.  Although the precise restricted motion measurements meeting the 30 percent rating criteria were not demonstrated until August 2011 VA exam, the Veteran's treatment records as well as the February 2007 VA exam indicated that he had significant restricted cervical motion.  Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran met the 30 percent rating criteria throughout the pendency of the appeals period.  Id.; 38 C.F.R. § 3.102. 

Under the general formula for rating back disabilities, a higher rating would require ankylosis.  All examinations have shown that the Veteran retains significant motion, notwithstanding the presence of functional factors causing limitations.  The functional factors are not for consideration in determining whether there is ankylosis.  Johnston.  The evidence is therefore against a finding that the disability is manifested by ankylosis.

While the Veteran has at times reported using rest to alleviate his symptoms, there is no evidence showing physician prescribed bed rest, and the Veteran has not asserted that a physician prescribed bed rest.  Thus, a rating for intervertebral disc syndrome manifested by incapacitating episodes is not for application. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a cervical spine disability rating in excess of 30 percent prior to or from August 18, 2011.

Neurological manifestations

In regards to the right upper extremity, resolving all doubt in the Veteran's favor, the Board finds that a separate rating on the basis of neurological impairment is warranted for cervical neuritis affecting the right upper extremity throughout the appeal period. 

On February 2007 VA exam, the Veteran was diagnosed with degenerative disc disease of the C5-C6 with spurring formation encroachment on the neuroforamina, causing impingement on the shoulder nerve.  The examiner reported that it seemed as though, the Veteran had reduced sensation due to the condition of his neck to the right side of his right arm.  In October 2007, the Veteran had complaints of occasional numbness and tingling down his arm, as well as pain, and a VA physician indicated that while some of the pain was attributable to the Veteran's acromioclavicular joint (for which service connection for acromioclavicular osteoarthritis has been granted and assigned a 10 percent disability rating based on pain and limitation of motion of the right shoulder), some symptoms, including the more neurologic ones, may come from the osteophytosis in the Veteran's neck or some other neurological pathology.  On February and July 2008 VA examinations, the examiners noted that the Veteran did have right shoulder symptoms attributable to his cervical spine disability, but did not specifically report any associated symptoms.  On August 2011 VA exam, a history of numbness and paresthesias was noted and the examiner found that the etiology of these symptoms were not unrelated to the claimed disability (DDD of the cervical spine).

On February 2007 VA exam, muscle strength was normal against resistance, capillary refill to the back of the neck and shoulders was good, and sensation to sharp, dull, and vibratory stimulus, bilaterally, was intact.  On July 2008 VA exam, Neers and Hawkins impingement tests were positive, however, deep tendon reflexes were 2+, bilaterally, motor on the right was 4/4, and pulses were 2+.  On August 2011 VA exam, reflex, sensory, and motor exam findings of the upper extremities were normal.  Muscle tone was normal and there was no evidence of muscle atrophy.  

At the July 2008 examination, Neers and Hawkins impingement tests were positive at the right shoulder.  Deep tendon reflexes were 2+, bilaterally, motor strength on the right was 4/4, and pulses were 2+.  

At his April 2011, examination, the Veteran reported radiating pain from the neck to the right shoulder.  The reflexes, sensation, and muscle strength were normal.  There was no muscle atrophy.

There is no objective evidence to conclude that the Veteran neurological symptoms more nearly approximate moderate incomplete paralysis.  Therefore, the Board finds that a 20 percent rating, and no more, is warranted for mild incomplete paralysis of the Veteran's right upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510. 

It has neither been alleged nor shown that the Veteran has had any neurological symptoms associated with his left upper extremity; nor is there evidence of any other neurologic impairment associated with DDD of the cervical spine; hence additional compensation for neurologic impairments is not warranted.  38 C.F.R. §§ 4.123, 4.124, 4.124a; DCs 8510-8710.

Extraschedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  It might be argued that the Veteran's periods of unemployment during the appeal period might indicate a factor not contemplated by the rating schedule; however, the ratings contemplate occupational impacts including significant time lost from work.  38 C.F.R. § 4.1 (2011).  While the Veteran has at times contended that the unemployment was due to the effects of neck pain, he has withdrawn the appeal with regard to TDIU, which indicates that he no longer believes this to be the case.  The VA examiner found moderate occupational limitation, which is consistent with the 30 and 20 percent ratings that have been assigned under the rating schedule.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15. 








						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 30 percent rating, for DDD of the cervical spine is granted for the entire appeal period.

Entitlement to a rating in excess of 30 percent for DDD of the cervical spine is denied. 

Entitlement to a separate 20 percent rating for neuritis of the right upper extremity as a neurologic manifestation of the DDD of the cervical spine, is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


